DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-11, 13-19, 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. 

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inghram [Pat. No. 1,420,378] in view of Dembecki [Pat. No. 4,313,964].
Inghram teaches an apparatus and method for making cup pastry (title) comprising a mould assembly with an outer die and inner punch (Figure 1, #1, 8), a forming configuration where the mould assembly is closed (Figure 3, #1, 8), an open configuration of the mould assembly (Figure 1, 1, 8), a container wall volume terminating at a rim (Figure 3, #9), placing batter in the mould assembly (Figure 1, #11), the batter expanding and emitting steam during baking (Figure 1-3, arrows; page 2, line 65), performing a plurality of successive press forming operations and sequences where the inner punch is raised and lowered (page 2, lines 100-119; Figure 1-3), a first press forming operation when the dough occupies a sub-portion of the container volume in the forming configuration for a resting period (Figure 1, #11), a subsequent forming operation when waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), and the inner punch initially lowered to the final seating position and then reciprocated (page 2, line 106).
Inghram does not explicitly recite a dough occupying a sub-portion, heating the dough to cause expansion and baking, and the gap formed in the forming configuration (claim 1), and compressing the waste to a thickness less than the container wall (claim 5).
Dembecki teaches a method for producing edible cones (title) comprising a mould assembly with an inner punch and outer die (Figure 1, #10, 15), placing a dough between the inner punch and outer die (Figure 1, #26), heating the mould assembly in an oven to cause expansion and baking of the dough (Figure 5b; column 3, line 57), a closed configuration of the mould assembly where the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24; column 3, line 56), and the waste dough having a thickness less than the container wall (Figure 2, #24, 26).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dough, heating, waste thickness, and forming configuration gap into the invention of Inghram, in view of Dembecki, since both are directed to methods of making edible containers, since Inghram already included batter, expansion, and steaming; since edible containers were commonly made from dough by expansion and heating as shown by Dembecki, since a dough would have required less drying and thus faster preparation as compared to batter, since doughs were commonly known to expand during baking/heating, since Inghram already included waste batter passing through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), since edible container systems commonly used a closed configuration of the mould assembly where the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24) and the waste dough having a thickness less than the container wall (Figure 2, #24, 26) as shown by Dembecki, since expressing waste dough while in a closed configuration would have caused excess dough to be ejected even during a final baking stage in the method of Inghram and thus ensured proper container formation, and since a thin layer of waste dough would be more easily separated from the container of Inghram.
It further would have been obvious to one of ordinary skill in the art to incorporate the dough occupying only a subportion of the volume during the first press of Inghram, in view of Dembecki, since Dembecki taught placing a dough between the inner punch and outer die (Figure 1, #26) and heating the mould assembly in an oven to cause expansion and baking of the dough (Figure 5b; column 3, line 57), since this dough expansion during moulding would have enabled the dough to gradually fill the volume during the repeated presses of the combined process of Inghram and Dembecki, and since the claimed amount of dough would have been used during the course of normal experimentation and optimization procedures in order to limit the amount of wasted dough which would expand out of the mould cavity of the combined process of Inghram and Dembecki.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Inghram, in view of Dembecki, as applied above, and further in view of Walliker [Pat. No. 5,000,084].
Inghram and Dembecki teach the above mentioned concepts. Inghram do not explicitly recite waste cavities in the inner punch at spaced intervals over the rim (claim 2). Walliker teaches a method for baking edible containers by use of a mould assembly with an inner punch and outer die (Figure 4, #15, 18) and the inner punch having waste cavities at spaced intervals (Figure 4, #20; column 3, lines 19-34). Inghram also taught waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50). Dembecki also taught the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed waste cavities into the invention of Inghram, in view of Dembecki and Walliker, since all are directed to methods of making edible containers, since Inghram already taught waste batter passes through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), since Dembecki already taught the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24), since edible container moulding systems commonly included an inner punch having waste cavities (Figure 4, #20; column 3, lines 19-34) as shown by Walliker, since Inghram also included a cavity within the inner punch above the rim (Figure 1-3, #9), and since waste cavities above the rim of Inghram would have enabled extra expansion of the dough without damaging the edible container.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Inghram, in view of Dembecki, as applied above, and further in view of GB 1,065,581.
Inghram and Dembecki teach the above mentioned concepts. Inghram does not explicitly recite resting periods of successively reduced times (claim 7), the duration of the rest period being less than an interval between rests (claim 8), and the rest period being no more than 30% of the total time or no more than 4 seconds (claim 9). GB 1,065,581 teaches a method for making edible containers by use of a mould assembly with an inner punch and outer die (Figure 2, #6, 7), placing dough in the open mould assembly (Figure 1, #1d), closing the mould assembly to compress the dough (Figure 1, #1e), repeatedly opening and closing the mould assembly (Figure 1, #17-19; page 2, lines 62-81), the rests becoming progressively shorter (page 1, lines 38-45), and the curved rail section (ie rests) being significantly shorter than the flat rail sections (ie closed moulds) (Figure 1, #17-19).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed rest times and durations into the invention of Inghram, in view of Dembecki and GB 1,065,581, since all are directed to methods of making edible containers, since Inghram already included rest periods when the inner punch was moved to an open position (Figure 1), since edible container systems commonly included repeatedly opening and closing the mould assembly (Figure 1, #17-19; page 2, lines 62-81), the rests becoming progressively shorter (page 1, lines 38-45), and the curved rail section (ie rests) being significantly shorter than the flat rail sections (ie closed moulds) (Figure 1, #17-19) as shown by GB 1,065,581; and since short rest periods would have prevented the expanding dough from slumping back down into the mould assembly of Inghram.

Response to Arguments
Applicant's arguments filed 6/30/22 have been fully considered but they are not persuasive.
Applicant argues that Inghram does not teach a dough occupying a subportion of the volume in the first press operation. However, Dembecki teaches a method for producing edible cones (title) comprising a mould assembly with an inner punch and outer die (Figure 1, #10, 15), placing a dough between the inner punch and outer die (Figure 1, #26), and heating the mould assembly in an oven to cause expansion and baking of the dough (Figure 5b; column 3, line 57). 
It further would have been obvious to one of ordinary skill in the art to incorporate the dough occupying only a subportion of the volume during the first press of Inghram, in view of Dembecki, since Dembecki taught placing a dough between the inner punch and outer die (Figure 1, #26) and heating the mould assembly in an oven to cause expansion and baking of the dough (Figure 5b; column 3, line 57), since this dough expansion during moulding would have enabled the dough to gradually fill the volume during the repeated presses of the combined process of Inghram and Dembecki, and since the claimed amount of dough would have been used during the course of normal experimentation and optimization procedures in order to limit the amount of wasted dough which would expand out of the mould cavity of the combined process of Inghram and Dembecki.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed dough, heating, waste thickness, and forming configuration gap into the invention of Inghram, in view of Dembecki, since both are directed to methods of making edible containers, since Inghram already included batter, expansion, and steaming; since edible containers were commonly made from dough by expansion and heating as shown by Dembecki, since a dough would have required less drying and thus faster preparation as compared to batter, since doughs were commonly known to expand during baking/heating, since Inghram already included waste batter passing through a gap at the rim between the inner punch and outer die and is severed or cut away to remove the waste batter (Figure 1-3, #5; page 2, lines 45-50), since edible container systems commonly used a closed configuration of the mould assembly where the waste dough pass through a gap between the inner punch and outer die (Figure 2, #24) and the waste dough having a thickness less than the container wall (Figure 2, #24, 26) as shown by Dembecki, since expressing waste dough while in a closed configuration would have caused excess dough to be ejected even during a final baking stage in the method of Inghram and thus ensured proper container formation, and since a thin layer of waste dough would be more easily separated from the container of Inghram.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396. The examiner can normally be reached 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DREW E BECKER/Primary Examiner, Art Unit 1792